Citation Nr: 1038228	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD. 

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to August 
1964.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part denied service connection for 
PTSD, a right hip condition and a right knee condition.  A March 
2006 rating decision confirmed and continued the denial of the 
claim for service connection for PTSD on the basis that no new 
and material evidence had been received to reopen the claim.

However, the Board notes that the Veteran filed a timely notice 
of disagreement with the July 2005 rating decision in July 2005.  
As the Veteran submitted a timely appeal of the July 2005 rating 
decision, this obviates the need for the Veteran to submit new 
and material evidence to reopen his claim for service connection 
for PTSD.  

In addition to the above claims, the Veteran also appealed the 
denial of service connection for hearing loss and the ratings 
assigned his service connected low back disability and right 
ankle disability.  In an August 2001 letter, he withdrew his 
appeal of these issues.  Therefore, the only issues presented for 
appellate consideration are as set forth on the title page of 
this decision.

The Veteran testified at a Board hearing at the RO before the 
undersigned in August 2010; a transcript of this hearing is of 
record. 

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court also found in Rice that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran has essentially asserted that he not employable 
solely by reason of his claimed service-connected disabilities.  

With regard to the Veteran's claim for service connection for 
PTSD, the Board is cognizant of the recent decision of the U.S. 
Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons, the Court found that the Board 
erred in not considering the scope of the Veteran's claim for 
service connection for PTSD as including any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record (in that case, a diagnosis of anxiety neurosis).  In light 
of Clemons, and based on the medical evidence of record, the 
Board has now characterized the appeal as encompassing the 
matters set forth on the title page.  

The issues of entitlement to service connection for a psychiatric 
disability other than PTSD, entitlement to service connection for 
a right knee disability and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  The Veteran did not participate in combat with the enemy, the 
Veteran's claimed stressors are not related to his fear of 
hostile military or terrorist activity, and the Veteran has not 
been diagnosed with PTSD due to a verified noncombat stressor. 

2.  A right hip disability developed as a result of an injury 
during active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.   
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2009). 

2.  The criteria for service connection for a right hip 
disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the claim for service connection for a right hip 
disability, the VCAA is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59,989 (2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  Given the 
favorable disposition of the claim for service connection for a 
right hip disability, the Board finds that all notification and 
development actions needed to fairly adjudicate the claim have 
been accomplished.

Regarding the claim for service connection for PTSD, the RO 
provided notice to the Veteran in a July 2009 letter explaining 
what information and evidence was needed to substantiate a claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
issuance of the July 2009 letter, and opportunity for the Veteran 
to respond, the March 2010 supplemental statement of the case 
(SSOC) reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter notice.  
See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service records, VA treatment 
records and the Veteran's December 2009 VA examination.  

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by the 
Veteran's representative on his behalf.  The Board finds that no 
additional RO action to further develop the record on the claims 
for service connection is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

There must be objective indications of chronic disability, and 
this includes "signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3). A disability is considered chronic if it 
has existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 


I.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in- 
service stressor actually occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

VA's General Counsel has held in a precedent opinion that "the 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality."  The  
determination as to whether evidence establishes that a Veteran 
engaged in combat with the enemy must be resolved on a case-by- 
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative  
weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that  
if a stressor claimed by a veteran is related to the veteran's  
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

The Board finds that the amended regulation does not apply in 
this case because, as discussed below, the evidence of record 
does not show that the Veteran's claimed stressors were related 
to his "fear of hostile military or terrorist activity."

Analysis

The Veteran contends that he has PTSD as a result of various in-
service stressors.  He claimed that while with the 504th Airborne 
Infantry he was injured during a training accident in Denmark 
where his unit performed a jumping exercise for Danish 
dignitaries.  The Veteran claimed that in July or August 1962, 
three weeks later after the initial jump where he injured his 
knee, they performed a follow-up jump where he witnessed a fellow 
jumper die after his parachute did not open.  The Veteran also 
reported that in basic training in Fort Leonard Wood, Missouri, 
in December 1961, a solider that was bunking next to him froze to 
death while he was sleeping.

The RO attempted to verify the stressors identified by the 
Veteran and by obtaining the Veteran's service treatment and 
service personnel records.  A U.S. Armed Forces Center for Unit 
Records Research (CURR) search of the Veteran's unit record 
coordinated with the National Archives and Records Administration 
was unable to locate records submitted by Company B, 2nd Training 
Battalion, Fort Leonard Wood, Missouri for the calendar years 
1961 and 1962.  They indicated that they do not keep morning 
reports for Company B, 2nd Training Battalion.  

CURR also researched the unit history submitted by the 1st 
Battalion, 504th Infantry Regiment covering the years 1957 to 
1969.  They were unable to locate additional unit records 
submitted by the 1st Battalion, 504th Infantry Regiment for the 
calendar year 1962.

Additional searches failed to identify Company B, 2nd Training 
Battalion from December 1961 to January 1962.  Morning reports 
for the 1st Battalion, 504th Infantry Regiment for the calendar 
year 1962 failed to identify any casualties from a parachute 
exercise.

In December 2009 the Veteran underwent a VA examination for his 
PTSD.  The Veteran reported that he did not participate in 
combat.  He served in an airborne unit stationed in Germany.  He 
reported waking up one day next to a bunkmate who had died due to 
extreme cold exposure.  He also reported that he was ordered to 
perform a parachute jump for dignitaries in Denmark during an ill 
conceived time because of the weather.  He reported that many in 
his unit were injured in the jump because of the weather.  The 
Veteran stated that in a separate jumping incident about two 
months later, a fellow jumper got entangled with his shroud lines 
and had to be cut free.  The jumper was screaming and fell but 
did not die.  Then, in 1964, the Veteran made a jump with his 
unit when he heard someone screaming.  When he landed he saw a 
dead soldier whose chute did not open.  The Veteran was diagnosed 
with PTSD.  The examiner determined that the Veteran's PTSD 
response was more likely than not linked to his July 1962 
parachute landing and had resulted in ongoing symptoms throughout 
the years.  He had persistent traumatic memories of the sights 
and sounds of his fellow jumper falling to his death.

The Board notes that the Veteran did not receive any award or 
decoration indicative of his participation in combat and the 
Veteran at his December 2009 reported that he did not participate 
in combat.

Notwithstanding the Veteran's current December 2009 assessment of 
PTSD by a VA psychiatrist, the claim must be denied because 
objective evidence does not show that the Veteran engaged in 
combat with the enemy, and there is otherwise no credible 
evidence that the claimed in-service stressors occurred.

In light of the foregoing evidence, the Board must conclude that 
there is no verified or verifiable stressor to support the claim.  
Simply stated, combat has not been established, the claimed in- 
service stressful experiences (witnessing a parachute fatality 
and witnessing a deceased soldier next to his bed ) have not been 
corroborated by credible evidence, and the evidence provided by 
the Veteran does not present any basis for further developing the 
record in this regard.  Additionally, the Veteran's parachute 
jump for Danish dignitaries in a non-combat situation did not 
produce fear of hostile military or terrorist activity.  For 
these reasons, the December 2009 diagnosis made by the VA 
examiner is not determinative because it was based on stressful 
experiences that have not been verified.   The Board also notes 
that the examiner's diagnosis was based on the fact that the 
Veteran had persistent traumatic memories of the sights and 
sounds of his fellow jumper falling to his death.  

However, as noted above, this claimed stressor has not been 
verified and was not related to the Veteran's fear of hostile 
military or terrorist activity.   Therefore, the Veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.   Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v.  Brown, 9 Vet. App. 163, 166 
(1996).  Additionally, a medical professional's opinion based on 
a post-service examination of a Veteran is not competent evidence 
that an in-service stressor occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997); Moreau,  9 vet. App. 395-96.  Therefore, 
the December 2009 VA examiner's opinion that the stressors are 
sufficient to cause PTSD is not enough, by itself, to prove that 
the stressors occurred.

In sum, the Veteran has reported that he has PTSD due to an in 
service event and that he has been diagnosed with PTSD as a 
result of that event.  However, the stressful events are not able 
to be verified and the Veteran has not provided any sort of 
corroborating evidence.  

Therefore, the Board finds that the preponderance of the evidence 
is against the claim.  Accordingly, entitlement to service 
connection for PTSD is not warranted. 


II.  Service connection for a right hip disability

The Veteran asserts that he has current degenerative arthritis of 
the right hip is related to service.  

Service treatment records show that in July 1962, the Veteran 
injured himself after a parachute jump.

The Veteran underwent a VA examination in December 2009.  The 
Veteran reported that he had his right hip condition for 48 
years.  He stated that he initially injured his hip in Europe 
when he was parachuting into fields and hit the ground very hard 
on impact.  X-rays showed minor degenerative changes.  Minor 
chronic greater than trochanteric calcification tendinitis was 
seen.  The diagnosis was degenerative arthritis of the right hip 
joint.  The examiner indicated that he could not resolve the 
issue of whether the Veteran's right hip disability was at least 
as likely as not due to the parachute accident that resulted in 
an injured right ankle without resorting to mere speculation.  
The examiner noted that the medical records provided dealt mostly 
with the ankle and back as a June 2005 VA examination report only 
noted that the Veteran complained of hip discomfort.  There was 
no hip pathology on the examination.  The current examination 
showed relatively minor hip pathology and as the Veteran was 70 
years old he would suffer from all joint issues, including 
degeneration, due to his old age.  The examiner concluded that 
determining whether his hip was service related was impossible 
given the time span that had elapsed and the lack of medical 
records that address the hip.  Based on this available evidence, 
he could not determine if the current hip arthritis was related 
to military service without relating to mere speculation.

In an August 2010, the Veteran's chiropractor stated that he 
reviewed the Veteran's old and new records and imaging studies 
and determined that these document acetabular hip damage that was 
beyond the normal wear and tear processor aging.  The 
chiropractor indicated that the hip injuries and ongoing pain and 
joint destruction are from traumas received while parachute 
jumping in the service more than 45 years ago.

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for a right hip disability is 
warranted.  In support of this conclusion, the Board notes that 
the Veteran's chiropractor indicated that the hip injuries and 
ongoing pain and joint destruction are from traumas received 
while parachute jumping in the service more than 45 years ago.  
Moreover, although the December 2009 VA examiner concluded that 
it would be resorting to mere speculation to determine whether or 
not the Veteran's current chronic right hip disability was 
related to service, this is not contrary evidence concerning 
whether the Veteran's right hip disability was incurred in 
service.  Additionally, the Board notes that there is no contrary 
medical evidence of record that indicates that the Veteran's 
right hip disability was not incurred in service. 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because an approximate balance of positive and 
negative evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence the record is found to 
be at least in equipoise as to its etiology.  Thus, affording him 
the benefit of the doubt on the question of in-service injury and 
medical nexus, the Board concludes that the criteria for service 
connection for a right hip disability have been met. 


ORDER

Entitlement to service connection for PTSD is denied.

Service connection for a right hip disability is granted.


REMAND

Regarding the Veteran's claim for service connection for a 
psychiatric disorder other than PTSD, as noted above, given the 
other psychiatric diagnoses of record, the Board finds that, 
consistent with the ruling in Clemons, the Veteran's appeal for 
service connection for psychiatric disability must be broadly 
construed to encompass both claims for service connection for 
PTSD and for psychiatric disability other than PTSD, to include 
dysthymic disorder and depression.  

As the RO has not addressed the matter of service connection for 
a psychiatric disability other than PTSD, the matter is being 
remanded for RO consideration of the matter, in the first 
instance, to avoid any prejudice to the Veteran.  Moreover, 
further medical opinion that addresses the relationship, if any, 
between any psychiatric disability other than PTSD service would 
be helpful in resolving the expanded claim on appeal.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

April 2004 and November 2004 private treatment notes reflect 
diagnoses of depression and dysthmic disorder.  As noted above, 
the Veteran was provided a VA examination in December 2009.  
However, the VA examiner did not give an etiology regarding the 
Veteran's depression and dysthmic disorder disabilities.  

Further development is needed so that a medical professional can 
review the entire medical record, consider a complete history, 
and provide an informed opinion as to the relationship between 
the current acquired psychiatric disability and service. 

Regarding the Veteran's right knee disability, service treatment 
records show that in July 1962, the Veteran injured himself after 
a parachute jump.

The Veteran has current diagnosis of mild degenerative change in 
the patellofemoral and lateral compartments of the right knee.  
The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of his 
claimed right knee disability.  An examination or opinion is 
necessary to make a decision on a claim if the evidence of record 
contains competent evidence that the claimant has a current 
disability, and indicates that the disability or symptoms may be 
associated with the claimant's active military history, but does 
not contain sufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
See Charles v. Principi, supra (where there is competent evidence 
of a current disability and evidence indicating an association 
between the disability and active service, there must be 
competent evidence addressing whether a nexus exists).  A VA 
examination with specific medical opinions should be obtained to 
resolve the issues discussed above.

In a March 2010 treatment note, a private physician indicated 
that the Veteran had multiple medical problems including spinal 
arthritis, disc disease, sciatic neuropathy, shoulder bursitis, 
ankle arthritis, tendinitis and plantar fasciitis.  He determined 
that the Veteran was "not employable due to a myriad of 
permanent health issues".  Given the statements regarding the 
Veteran's inability to work possibly due to service-connected 
disabilities, the record also raises the issue of entitlement to 
a TDIU under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice, 
supra.  The Board may not reject a claim for a TDIU without 
producing evidence that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  Indeed, 
VA's duty to assist requires that VA obtain an examination that 
includes an opinion on the effect of the Veteran's service-
connected disabilities on his ability to work.  Friscia v. Brown, 
7 Vet. App. 294 (1994).  The Board notes that the evidentiary 
record does not contain any opinion that specifically addresses 
whether the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation.  
Therefore, on remand, the RO will be requested to obtain a 
medical opinion that addresses the effect the Veteran's service-
connected disabilities has on his ability to obtain and maintain 
employment. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disorder.  The claims 
folders should be made available to and 
reviewed by the examiner.  All necessary 
tests should be conducted.

Based on the examination results and the 
review of the claims folders, the examiner 
should provide an opinion with respect to 
each currently present psychiatric disorder 
as to whether there is a 50 percent or 
better probability the disorder was present 
during the Veteran's active service or is 
etiologically related to his active 
service. The rationale for each opinion 
expressed must be provided. 

3.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
etiology of the claimed right knee 
disability.  The examiner should address 
the following inquiries:

Based on a review of the record and an 
examination of the Veteran the physician 
should offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran 
has a right knee disorder which had its 
onset during service or is otherwise 
related to service.  

All indicated tests and studies are to be 
performed. Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case. The 
examiner should also request a complete 
history from the Veteran.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.

4.  The Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the impact of the 
service-connected disabilities on the 
Veteran's employability.  The claims file 
must be made available for review by the 
examiner should note such review in the 
report.

The examiner should determine whether it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
are sufficiently severe, by themselves, to 
render him unable to secure and follow a 
substantially gainful occupation without 
regard to his nonservice-connected 
disabilities, or his age.

The examiner should provide the rationale 
for all opinions expressed.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


